MEMORANDUM OPINION
                                         No. 04-11-00031-CR

                                      Roy Espinosa ANTHONY,
                                              Appellant

                                                  v.

                                        The STATE of Texas,
                                              Appellee

                     From the 175th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2010-CR-10823
                              Honorable Mary Roman, Judge Presiding

PER CURIAM

Sitting:          Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: March 16, 2011

DISMISSED FOR WANT OF JURISDICTION

           The clerk’s record shows that appellant was indicted for driving while intoxicated-third

offense on October 26, 2010. The State subsequently filed a motion to dismiss the indictment

asserting that appellant had already been convicted of the offense in another case, Trial Court

No. 2009-CR-5539. The trial court granted the State’s motion to dismiss, and dismissed the

underlying case, Trial Court No. 2010-CR-10823, on December 6, 2010. Appellant filed a pro se

notice of appeal on December 22, 2010. There being no judgment of conviction or other
                                                                                  04-11-00031-CR


appealable order in this case, and no trial court certification of right to appeal, appellant was

ordered to show cause why this appeal should not be dismissed for want of jurisdiction. TEX. R.

APP. P. 25.2(a)(2). Appellant did not respond. Accordingly, this appeal is dismissed for want of

jurisdiction. TEX. R. APP. P. 25.2(d).



                                                           PER CURIAM

DO NOT PUBLISH




                                              -2-